Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-8 of our report dated March 6, 2012 with respect to the financial statements of Ambient Corporation which appear in its Annual Report on Form 10-K for the year ended December 31, 2011, incorporated herein by reference. /s/ Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Certified Public Accountants Saddle Brook NJ June 26, 2012
